Filed 7/6/15 P. v. Monroy CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B260401
                                                                        (Super. Ct. No. BA239230-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

JUAN PABLO MONROY,

     Defendant and Appellant.


                   Juan Pablo Monroy appeals an order denying his petition for resentencing
pursuant to Penal Code section 1170.126 of the Three Strikes Reform Act.1 (§§ 667,
1170.12, 1170.126; Prop. 36, as approved by voters, Gen. Elec. (Nov. 6, 2012).) We
appointed counsel to represent Monroy in this appeal. Counsel examined the record and
filed an opening brief that raised no issues.
                   On March 11, 2015, we advised Monroy by mail that he had 30 days within
which to personally submit any contentions or issues that he wishes to raise on appeal.
We granted his request for an extension to May 11, 2015, and received his supplemental
brief on May 12, 2015.
                   Monroy was convicted in 2004 of being a felon in possession of a firearm.
(Former § 12021, subd. (a)(1).) Under the Three Strikes law, the trial court sentenced
him to an indeterminate term of 25 years to life in prison.

1
    All statutory references are to the Penal Code.
              In 2014, Monroy filed a petition for resentencing pursuant to section
1170.126. The trial court denied the petition. Monroy’s prior conviction for attempted
murder disqualifies him for resentencing under the Three Strikes Reform Act. (§§ 667,
subd. (e)(2)(C)(iv)(IV), 664, 187.)
              We have reviewed the entire record and are satisfied that Monroy’s attorney
has fully complied with his responsibility and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                William C. Ryan, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                          3